Detail Action
This office action is a response to an application submitted on 12/08/2020.
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were filed on 07/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 12/08/2020.  These drawings are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 16-17, 19-22 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 20180077661 A1], hereinafter “Zhang”; and in further view of Yang et al. [US 20150271723 A1]; hereinafter “Yang”.

Regarding claim 1, Zhang teaches A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to [Zhang: Fig. 21; Par. 4]:
receive or determining information indicating a timing advance for a non-serving cell of the UE [Zhang: Fig. 9; Par. 240- 250] ; and


However, Zhang does not teaches perform an inter-cell mobility operation based at least in part on the timing advance for the non-serving cell of the UE.

Nevertheless, Yang, in the similar field of endeavor, teaches perform an inter-cell mobility operation based at least in part on the timing advance for the non-serving cell of the UE. [Yang: Fig. 9-10, Par. 84-85]

Thus it would have been obvious to one of ordinary skill at the time the invention was made to utilize the teachings of Yang for performing inter-cell operation. The teaching of Yang, when implemented in the Zhang system, will allow one of ordinary skill in the art to allocate current uplink timing advance of the source cell to the target cell. One of ordinary skill in the art would be motivated to utilize the teachings of Yang in the Zhang system in order to modifying a current uplink timing advance of the source cell [Yang: Par. 4-6].

Regarding claims 19, 29-30, claims are corresponded to perform the same limitations of claim 1, and comprised substantially same limitations. Therefore, claim 19, and 29-30 are rejected and analyzed on the same ground of rejections as mentioned above in claim 1.
 
Regarding claims 2 and 20, Zhang in view of Yang  teaches all the limitations of parent claims 1 and 19. Zhang in view of Yang further teaches wherein the inter-cell mobility operation is a Layer 1 or Layer 2-based inter-cell mobility operation [Yang; par. 32].
Regarding claims 3 and 21, Zhang in view of Yang  teaches all the limitations of parent claims 1 and 19. Zhang in view of Yang further teaches wherein the non-serving cell is a neighbor cell of the UE [Zhang; Fig. 9].
 
Regarding claims 4 and 22, Zhang in view of Yang  teaches all the limitations of parent claims 1 and  19. Zhang in view of Yang further teaches wherein the non-serving cell is identified by a physical cell identifier of the non-serving cell [Zhang: Par. 7]

Regarding claim 16, Zhang in view of Yang  teaches all the limitations of parent claim 1. Zhang in view of Yang further teaches receive, from the non-serving cell and a serving cell, respective signals, wherein determining the information indicating the timing advance is based at least in part on measuring a reception timing difference between the respective signals [Yang: Fig. 9; Par. 84-86].

Regarding claim 17, Zhang in view of Yang  teaches all the limitations of parent claim 1. Zhang in view of Yang further teaches transmit information indicating the reception timing difference to at least one of the serving cell or the non-serving cell [Yang: Fig. 9; Par. 84-86].
Allowable Subject Matter
Claims 5-15,18,  and 23- 28 would be allowable if rewritten to overcome the rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412